DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
–In Figure 4, ref. # 126 pointing at the “second detector” should be ref. # 128 as described in [0059] of the published specification.
–Ref. # 128 is not in Figure 7 as described in [0059].
–Ref. # 304 is not in the Figures as described in [0049].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 17–36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 17–28, the prior art does not teach or suggest the claimed, “a second valve fluidically coupled to the first valve, the second valve coupled with each of an analysis output line and a silicon speciation portion having a speciation column, the second valve having a first valve configuration that fluidically couples the first valve with the silicon speciation portion to separate one or more species of silicon in the remote sample or the diluted remote sample via the speciation column, the silicon speciation portion coupled with the analysis output line and further including an eluent pump configured to direct an eluent through the speciation column to transfer the one or more species of silicon to the analysis output line, the second valve having a second valve configuration that fluidically couples the first valve with the analysis output line and bypasses the silicon speciation system.”
	Regarding claims 29–36, the prior art does not teach or suggest the claimed, “transferring the fluid sample from the holding line to a second valve via operation of at least one pump while the first valve is in a second valve configuration, the second valve coupled with each of an analysis output line and a silicon speciation portion having a speciation column; transferring the fluid sample from the second valve to the silicon speciation portion when the second valve is in a first valve configuration, separating one or more species of silicon from the fluid sample via the speciation column, and transferring the one or more species of silicon to the analysis output line; and transferring the fluid sample from the second valve to the analysis output line when the second valve is in the second valve configuration.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach devices and systems used for analysis of a fluid sample similar to the present application, but do not teach the allowable claimed subject matter shown above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852